  Case 1:18-cr-00167-PLM ECF No. 968 filed 11/03/19 PageID.6051 Page 1 of 8



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,

             vs.                                Case No. 1:18-CR-167-5

RYAN RASHAD BROWN,                              Hon. Paul L. Maloney
                                                United States District Judge
                  Defendant.
_________________________________/

            THIRD AMENDED INFORMATION AND NOTICE OF
            PRIOR CONVICTION FOR FELONY DRUG OFFENSE

      The United States of America, by and through its attorneys, Andrew Byerly

Birge, United States Attorney for the Western District of Michigan, and Kate Zell

and Daniel McGraw, Assistant United States Attorneys, files this Third Amended

Information and Notice of Prior Felony Drug Offense to inform the Court and the

Defendant, Ryan Rashad Brown, that if the Defendant is convicted of Counts 1 or 5

of the Superseding Indictment, the Defendant is subject to enhanced penalties under

the Controlled Substances Act and the First Step Act of 2018, and states as follows:

      1.     On July 25, 2018, the Defendant, Ryan Rashad Brown, was charged by

Indictment in this case with: (1) one count of conspiracy to distribute and possess

with intent to distribute more than 500 grams of cocaine and a quantity of cocaine

base (Count 1), in violation of 21 U.S.C. §§ 846 841(a)(1), 841(b)(1)(A), and

841(b)(1)(C), (2) one count of possession with intent to distribute a quantity of cocaine,

in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) (Count 10); and (3) one count



                                            1
  Case 1:18-cr-00167-PLM ECF No. 968 filed 11/03/19 PageID.6052 Page 2 of 8



of possession with intent to distribute more than 500 grams of cocaine, in violation of

21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 18 U.S.C. § 2 (Count 18). (R.172, PageID.469–

507.)

        2.   On August 15, 2018, the United States filed an Information and Notice

of Prior Felony Drug Conviction pursuant to 21 U.S.C. § 851, which notified the Court

and the Defendant that the Defendant was subject to increased penalties associated

with Counts 1, 10, and 18 of the Indictment because the Defendant had one or more

prior convictions for a felony drug offense.(R.331, PageID.793–796.) More specifically,

the Defendant has a 2003 conviction for felony delivery/manufacture of a controlled

substance—cocaine, heroin, or another narcotic less than 50 grams, in violation of

Michigan Compiled Laws § 333.7401(2)(a)(iv), and a 2008 conviction for felony

possession of a controlled substance—cocaine, heroin, or another narcotic less than

25 grams, in violation of Michigan Compiled Laws § 333.7403(2)(a)(v).

        3.   On December 21, 2018, the “First Step Act of 2018” was signed into law,

which, inter alia, amended portions of the Controlled Substances Act, 21 U.S.C. § 801

et seq., including the requirements for enhanced penalties pursuant to 21 U.S.C.

§ 851. First Step Act of 2018, § 401(a) (amending 21 U.S.C. §§ 841(b)(1)(A), (b)(1)(B)).

Of particular relevance to the Defendant, the First Step Act amended the

requirements for increased penalties associated with violations of 21 U.S.C.

§ 841(b)(1)(B): whereas before the First Step Act a defendant was subjected to

enhanced penalties if he had “felony drug offense,” following the first step act a




                                           2
  Case 1:18-cr-00167-PLM ECF No. 968 filed 11/03/19 PageID.6053 Page 3 of 8



defendant is subject to enhanced penalties under § 841(b)(1)(B) only if he has a prior

conviction for a “serious drug felony.”

      4.     A “serious drug felony” conviction is defined as “an offense described in

section 924(e)(2) of Title 18, United States Code, for which—(A) the offender served

a term of imprisonment of more than 12 months; and (B) the offender’s release from

any term of imprisonment was within 15 years of the commencement of the instant

offense.” First Step Act of 2018, § 401(a) (amending 21 U.S.C. §§ 841(b)(1)(A),

841(b)(1)(B)).

      5.     On January 18, 2019, the United States filed an Amended Information

and Notice of Prior Felony Drug Conviction respecting the Defendant, indicating that,

although the defendant’s prior felony drug convictions continued to subject the

Defendant to enhanced penalties with respect to any convictions for violations of 21

U.S.C. § 841(b)(1)(C), the Defendant’s prior felony drug convictions did not qualify as

“serious drug felony” convictions as defined by the First Step Act of 2018. (R.482,

PageID.1530.)     With    respect   to    the   Defendant’s    2003    conviction    for

delivery/manufacture of a controlled substance, at the time of the filing of the

Amended Information and Notice, the United States did not believe the conviction

qualified as a “serious drug felony” because the Defendant initially received a

sentence of 6 months’ imprisonment—less than the 12-month term required to qualify

as a “serious drug felony” following the First Step Act. And the Defendant’s January

24, 2008, conviction for possession of a controlled substance does not qualify as a

“serious drug felony” because it is not a conviction for manufacturing, distributing, or



                                           3
  Case 1:18-cr-00167-PLM ECF No. 968 filed 11/03/19 PageID.6054 Page 4 of 8



possessing with intent to manufacture or distribute a controlled substance. See 21

U.S.C. § 802(57); 18 U.S.C. §924(e)(2).

      6.     On September 11, 2019, a Superseding Indictment was filed in this case,

(R.818), which contains the same substantive charges against the Defendant as those

in the original Indictment:

                    Count 1 of the Superseding Indictment charges the Defendant

with conspiracy to manufacture, distribute, and possess with intent to distribute

more than 500 grams of cocaine and a quantity of cocaine base (i.e., crack cocaine), in

violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(B), and 841(b)(1)(C). The statutory

penalty for this offense with respect to 500 grams or more of cocaine is a term of

imprisonment of not less than 5 years nor more than 40 years, a $5,000,000 fine, and

supervised release of not less than 4 years and up to life. 21 U.S.C. § 841(b)(1)(B).

The statutory penalty for this offense with respect to a quantity of cocaine base is a

term of imprisonment of not more than 20 years, a $1,000,000 fine, and supervised

release of not less than 3 years and up to life. 21 U.S.C. §841(b)(1)(C). The statutory

penalty for this offense with respect to a quantity of cocaine base (or a quantity of

cocaine) is enhanced if the defendant has a prior conviction for a “felony drug offense.”

Such a defendant is subject to a “term of imprisonment of not more than 30 years….”

21 U.S.C. § 841(b)(1)(C). Further, the maximum fine in such circumstances is

$2,000,000, and the term of supervised release is at least 6 years and up to life. Id.

                    Count 5 of the Superseding Indictment charges the Defendant

with possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1)



                                           4
  Case 1:18-cr-00167-PLM ECF No. 968 filed 11/03/19 PageID.6055 Page 5 of 8



and 841 (b)(1)(C). The statutory penalty for this offense is a term of imprisonment of

not more than 20 years, a $1,000,000 fine, and supervised release of not less than 3

years and up to life. 21 U.S.C. §841(b)(1)(C). The statutory penalty for this offense

with a prior conviction for a “felony drug offense” is “term of imprisonment of not

more than 30 years . . . .” 21 U.S.C. § 841(b)(1)(C). Further, the maximum fine in such

circumstances is $2,000,000, and the term of supervised release is at least 6 years

and up to life. Id.

                      Count 12 of the Superseding Indictment charges the Defendant

with possession with intent to distribute more than 500 grams of cocaine, in violation

of 21 U.S.C. 841(a)(1) and 841(b)(1)(B). The statutory penalty for this offense with

respect to 500 grams or more of cocaine is a term of imprisonment of not less than 5

years nor more than 40 years, a $5,000,000 fine, and supervised release of not less

than 4 years and up to life. 21 U.S.C. § 841(b)(1)(B).

      7.     Upon further review of the Defendant’s criminal history records in

conjunction with the filing of the Superseding Indictment, the United States

determined that the Defendant was sentenced a total of three times for his 2003

felony conviction for manufacture/delivery of a controlled substance, for an aggregate

sentence term of 19 months. Moreover, the Defendant was released from a term of

imprisonment for that conviction within 15 years of the commencement of the instant

offense. Based on that information, the United States believed that the Defendant’s

2003 conviction for manufacture/delivery of a controlled might qualify under the First

Step Act as a “serious drug felony.” Accordingly, the United States filed a Second



                                           5
  Case 1:18-cr-00167-PLM ECF No. 968 filed 11/03/19 PageID.6056 Page 6 of 8



Amended Information and Notice of a Prior Serious Drug Felony with the expectation

that the parties would litigate this issue before this Court. (R.827, PageID.4977–

4983).

         8.    On October 23, 2019, the Defendant executed a written waiver of a jury

trial on the issue of whether his 2003 conviction constitutes a “serious drug felony”

under the First Step Act, for purposes of the statutory enhancement. (R.5925,

PageID.5925–5926).

         9.    On October 24, 2018, trial began in this matter. (R.959, PageID.5936–

5938). That same day before this Court, the Defendant waived his right to a jury trial

on the issue of whether his 2003 conviction constitutes a “serious drug felony” under

the First Step Act, for purposes of the statutory enhancement. (Id.). The United

States agreed to a bench trial on this matter. Accordingly, this issue was bifurcated

for purposes of trial, to be determined by the District Court.

         10.   In preparation for testimony on the facts relating to the Defendant’s

2003 felony drug conviction and subsequent sentencings, the United States obtained

records from the Kent County Sheriff’s Department that delineate the actual days of

incarceration the Defendant served for that conviction. Those records show that,

although the Defendant was sentenced to an aggregate of more than 12 months’

incarceration for his 2003 felony drug offense conviction, he spent approximately 221

days in custody for that particular conviction—less than the 12 months required

under the First Step Act for the offense to count as a “serious drug felony.” As such,

the United States does not believe that the Defendant’s 2003 conviction constitutes a



                                           6
  Case 1:18-cr-00167-PLM ECF No. 968 filed 11/03/19 PageID.6057 Page 7 of 8



“serious drug felony.” The 2003 conviction does, however, meet the definition of a

“felony drug offense” for purposes of enhanced penalties under 21 U.S.C. 841(b)(1)(C).

      11.      Pursuant to 21 U.S.C. § 851, the United States hereby notifies the Court

and the Defendant that the Defendant has a prior “felony drug offense” conviction

that became final before the date set forth in the Superseding Indictment. The

Superseding Indictment charges that the Defendant conspired to distribute and to

possess with intent to distribute cocaine and crack cocaine from in or about 2017

through and including May 24, 2018. The Superseding Indictment further charges

that the Defendant possessed cocaine with the intent to distribute it on April 8 and

May 7, 2018.

      12.      The Defendant incurred the following prior convictions:

                     On or about May 5, 2003, the Defendant was convicted, in the 17th

Circuit Court of Michigan, of Felony Controlled Substance—Delivery/Manufacture of

Cocaine Less Than 50 Grams, in violation of Michigan Compiled Laws

§ 333.7401(2)(a)(iv).

                     On or about January 24, 2008, the Defendant was convicted, in

the 17th Circuit Court of Michigan, of Felony Possession of a Controlled Substance—

Cocaine, Heroin, or Another Narcotic, Less Than 25 Grams, in violation of Michigan

Compiled Laws § 333.7403(2)(a)(v).

      13.      These prior convictions for a “felony drug offense” subject the Defendant

to increased penalties, described in paragraphs 6, above, if he is convicted of Counts

1 or 5 as charged in the Superseding Indictment. More specifically, upon conviction



                                            7
  Case 1:18-cr-00167-PLM ECF No. 968 filed 11/03/19 PageID.6058 Page 8 of 8



on Count 1 of the Superseding Indictment with respect to a quantity of cocaine base

or cocaine and/or a conviction on Count 5 of the Superseding Indictment, the

Defendant, Ryan Rashad Brown, faces a statutory maximum “term of imprisonment

of not more than 30 years . . . .” 21 U.S.C. § 841(b)(1)(C). Further, the maximum fine

in such circumstances is $2,000,000, and the term of supervised release is at least 6

years and up to life. Id.

      WHEREFORE, the United States of America gives notice that the Defendant,

Ryan Rashad Brown, has a prior conviction for a “felony drug offense” and asks that

if the Defendant is found guilty of Counts 1 and/or 5 in the Superseding Indictment,

he be sentenced in accordance with the enhancement provisions of 21 U.S.C.

§§ 841(b)(1)(C).

                                              Respectfully submitted,

                                              ANDREW BYERLY BIRGE
                                              United States Attorney


Date: November 3, 2019                        /s/ Kate Zell
                                              Daniel McGraw
                                              Kate Zell
                                              Assistant United States Attorneys
                                              P.O. Box 208
                                              Grand Rapids, MI 49501




                                          8
